    Case 1:19-cr-00833-SHS Document 303 Filed 07/20/21 Page 1 of 2




SULLIVAN & CROMWELL LLP
          TELEPHONE : I ·2 12-558-4000
                                                                                  125(!/J~Jkeet-
           F ACSIMILE : 1·2 12·558·3588
              WWW SULLCROM.COM                                        .Arew o/~J fiew            o/~ 1000/J-2/J.98
                                                                          LOS ANGELES • PALO ALTO • WASH I NGTON , D .C .

                                                                            BRUSSELS • FRANKFURT • LONDON • PARIS


                 MEMO ENDORSED                                                    BEIJING • HONG KONG • TOKYO

                                                                                      MELBOURNE • SYDNEY




                                                                          July 19, 2021

    ViaECF

    The Honorable Sidney H. Stein,
        U.S. District Court, Southern District of New York,
            Daniel Patrick Moynihan U.S. Courthouse,
                 500 Pearl Street,
                      New York, New York 10007-1312.

                           Re:            United States v. Cheedie, l 9-CR-833 (S.D.N.Y.)

    Dear Judge Stein:

            I write on behalf of defendant Joseph Ciaccio to request an adjournment of his
    sentencing hearing, currently scheduled for August 2, 2021, until August 23 , 2021 or any
    day thereafter convenient to the Court. In light of the issues described below, a further
    adjournment may be necessary, but I am hopeful that the parties can work through the open
    issues by August 23.

            As the Court will recall, during our July 7, 2021 conference, the Court requested
    the parties' assistance in understanding the medical issues and options available with
    respect to sentencing of Mr. Ciaccio, who suffers regular, life-threatening, emergency
    complications from a motorcycle injury that also left him paraplegic and unable to care for
    himself. I have been investigating Mr. Ciaccio ' s current medical needs and prognosis,
    consulting with the medical professionals responsible for his care, and reviewing with other
    attorneys their experience with clients at Bureau of Prisons medical facilities. I am
    profoundly concerned for Mr. Ciaccio ' s safety and ability to take steps toward any measure
    of physical recovery should he be ordered to reside in a facility that is not uniquely
    equipped to meet, and focused on, his extreme condition and need for specialized
    interventions on short and unpredictable timeframes. Indeed, in his plea agreement, the
    parties recognized these extreme and unusual conditions in authorizing Mr. Ciaccio to seek
    a departure at sentencing under U.S.S.G. § 5Hl .4.

            At the same time, I understand the Government is evaluating the facts and its
    position on the appropriate sentence in this case. As we each learn more, the Government
    and I plan to continue discussing our approach to sentencing, including whether the parties
    can reach agreement on an appropriate recommendation for the Court to consider. We
Case 1:19-cr-00833-SHS Document 303 Filed 07/20/21 Page 2 of 2




 The Honorable Sidney H. Stein                                                        -2-


expect to know in the next few weeks whether we will be in agreement. If we cannot reach
agreement, I may request a further adjournment to address any relevant open issues,
including by retaining a medical expert to assist in the analysis.

                                                  Respectfully submitted,



                                                  SULLIVAN & CROMWELL LLP

                                            By:   AJ0&r~/771C
                                                  Nicole Friedlander
                                                  Attorney for Defendant Joseph Ciaccio




 The sentencing is adjourned to September 17, 2021, at 4:00 p.m.
 Defense submissions are due by September 3, government
 submissions are due by September 10.

 Dated: New York, New York
        July 20, 2021
